DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-13, 17, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
forming a plurality of first inner spacers on the lateral sides of the plurality of first semiconductor layers in respective ones of the plurality of vacant areas;
forming a plurality of second inner spacers on sides of the plurality of first inner spacers in the respective ones of the plurality of vacant areas;
laterally recessing the plurality of second semiconductor layers; 
growing a plurality of source/drain regions from the plurality of second semiconductor layers,
removing the plurality of first semiconductor layers; removing the plurality of first inner spacers; and
forming a plurality of gate structures in place of the removed plurality of first semiconductor layers and the removed plurality of first inner spacers.
in claim 6:

forming a plurality of second inner spacers on sides of the plurality of first inner spacers in the respective ones of the plurality of vacant areas;
laterally recessing the plurality of second semiconductor layers; and
growing a plurality of source/drain regions from the plurality of second semiconductor layers;
wherein forming the plurality of first inner spacers comprises:
depositing a first inner spacer material to fill in respective ones of the plurality of vacant areas; and
etching the deposited first inner spacer material to remove a portion of the deposited first inner spacer material from the filled-in respective ones of the plurality of vacant areas.
in claim 17:
forming a plurality of first inner spacers on the lateral sides of the plurality of sacrificial semiconductor layers in respective ones of the plurality of vacant areas; 
forming a plurality of second inner spacers on sides of the plurality of first inner spacers in the respective ones of the plurality of vacant areas; 
laterally recessing the plurality of channel semiconductor layers; 
growing a plurality of source/drain regions from the plurality of channel semiconductor layers, removing the plurality of sacrificial semiconductor layers; 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826